Citation Nr: 0628902	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  03-34 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 1969 rating decision that assigned a 50 percent 
convalescent rating for the veteran's service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
February 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Togus, Maine, and Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2006, the 
Board remanded the case to the RO so that due process 
concerns could be addressed.  

As noted in the Board's April 2006 remand, a claim for a 
total rating based on individual unemployability was received 
by the RO in May 2003.  While this unadjudicated issue is not 
currently developed or certified for appellate review, it is 
again referred to the RO for appropriate action. 


FINDING OF FACT

In August 2006, prior to promulgation of a decision in the 
appeal, the Board received notification from the appellant's 
representative, on behalf of the veteran, that a withdrawal 
of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  The appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BOWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


